Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J), rendered March 23, 2000, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Rosengarten, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s contentions that he was illegally detained and that the showup identification was unduly suggestive are without merit (see People v Worthy, 308 AD2d 555 [2003]). The defendant’s contention that he was denied the effective assistance of counsel is also without merit. A review of the circumstances in totality as of the time of the representation reveals that the defendant was afforded meaningful representation (see People v Henry, 95 NY2d 563, 565 [2000]; People v Haggerty, 48 AD3d 480 [2008]).
The defendant’s remaining contentions alleging prosecutorial misconduct in the course of summation are, with the exception of the claim that the prosecutor improperly vouched for the credibility of the witnesses, unpreserved for appellate review. The defendant’s contention that the prosecutor improperly vouched for witnesses is without merit. The prosecutor’s statements were fair comments in response to the summation by defense counsel (see People v Barnes, 33 AD3d 811, 812 [2006]). Mastro, J.R, Spolzino, Ritter and Leventhal, JJ., concur.